Citation Nr: 1228554	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  08-06 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran had active service from May 1987 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina.  The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in July 2010.  A transcript of the hearing is of record.  This matter was previously before the Board in October 2010, at which time it was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During the pendency of this appeal, the Veteran changed his representative.  His updated VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) was received by the Philadelphia, Pennsylvania Regional Office and Insurance Center and was designated for all claims before VA.  This form was added to "Virtual VA" on this date.  The Veteran's October 6, 2011 Supplemental Statement of the Case (SSOC), issued by the AMC, was nevertheless sent to his former representative.  The issuance of this SSOC to the wrong representative represents a violation of 38 C.F.R. § 19.31(b) (2011) and requires correction at the RO/AMC level.  See 38 C.F.R. § 19.9(a) (2011).

Accordingly, the case is REMANDED for the following action:

The October 6, 2011 Supplemental Statement of the Case must be reissued, with a copy forwarded to the representative listed on page 1 of this remand.  If additional pertinent evidence has been received since October 6, 2011, it must be addressed in this Supplemental Statement of the Case.  The RO/AMC is requested to take note if further changes in representation are made.  A reasonable period of time must be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


